Citation Nr: 1804744	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-16 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran requested a Travel Board hearing at the local RO and was scheduled for one in October 2017.  In a September 2017 VA Form 21-4138, the Veteran reported that he would not attend the scheduled Board hearing.  As of this date, no request to reschedule the Board hearing has been received by the Veteran or his representative.  Accordingly, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

During the course of this appeal, the issue of entitlement to service connection for depression/anxiety was denied in September 2011 and February 2014 VA rating decisions.  The issue of entitlement to service connection for PTSD was the only issue perfected by the Veteran in the May 2014 substantive appeal and certified to the Board in the June 2017 VA Form 8.  As such, the issue on appeal is listed on the title page accordingly.


FINDING OF FACT

The Veteran's current PTSD is causally related to his military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.304(f), 4.125 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for PTSD when there is (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

The Veteran has asserted consistent and credible in-service occurrences consistent with the circumstances of his military service, as noted in December 2010 VA Form 21-4138, January 2011 VA Form 21-0781, March 2013 VA Form 21-526b, and at the June 2013 VA Disability Benefits Questionnaire (DBQ) examination for PTSD.  Specifically, he asserted that he was in a firefight in December 1969.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, in a February 2011 VA rating decision, the RO conceded the Veteran's in-country service in Vietnam based on evidence that the USS Mansfield traveled in Vietnam waters in December 1969.

Following separation from service and during the appeal period since the date of claim in December 2010, multiple findings of no diagnosis for PTSD were noted in VA examination reports dated January 2011, June 2011, and November 2013.  Nevertheless, following clinical evaluation at the June 2013 VA Disability Benefits Questionnaire (DBQ) examination for PTSD, a diagnosis of mild PTSD was provided.  As a result, the Board finds the element of a current disability has been met in this case. 

Following the June 2013 VA clinical evaluation, the examiner (self-identified as a doctoral level mental health provider under the supervision of a licensed psychologist) concluded the Veteran's diagnosis of PTSD is supported by an experience, witness, or confrontation with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the Veteran's response involved intense fear, helplessness, or horror.  The June 2013 VA DBQ examiantion report and medical opinion were affirmed and signed by a VA psychologist.  As there is no clear and convincing evidence to the contrary, service connection for PTSD is granted.  See 38 C.F.R. § 3.304(f)(3).


ORDER

Service connection for PTSD is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


